Per Curiam,
The opinion of the learned judge of the orphans’ court who passed on and sustained the exceptions to the adjudication of the auditing judge correctly announces the law by which this will must be interpreted. “ A will must be construed so as to avoid a partial intestacy unless the contrary is unavoidable: ” Appeal of Boards of Missions, 91 Pa. 507. If the interpretation placed upon this will by the learned auditing judge should prevail, then should Jane E. Robinson die without issue, the fund for distribution would not be subject to distribution by the will, but would go to the next of kin under the intestate laws.. The interpretation put upon the will by the court below not only avoids intestacy, the result sought by law, but secures equality- of distribution among the children of testatrix. And this is the very substance of the ruling of the present chief justice in Woelpper’s Appeal, 126 Pa. 562, and the other cases cited by appellant.
This correctness of the opinion of the orphans’ court is confirmed by the fact that Auditing Judge Hanna, after it was rendered, concurred in it.
The decree of the orphans’ court is affirmed.